UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


MUHAMMAD AHMAD ABDALLAH                         :
AL ANSI, et al.,                                :
                                                :
                         Petitioners,           :
                                                :
                 v.                             :       Civil Action No. 08-1923 (GK)
                                                :
BARACK OBAMA, et al.,                           :
                                                :
                         Respondents.           :

                                               ORDER

          On June 11, 2011, the Court of Appeals issued its Mandate remanding this case to the District

Court. The Mandate was not received by this Court until June 20, 2011. In light of the Court of

Appeals’ Order directing that the “parties should be afforded an opportunity to submit further

briefing or evidence for the district court to consider in a manner consistent with Kiyemba v. Obama,

561 F.3d 509 (D.C. Cir. 2009),” it is hereby

          ORDERED, that any further briefing on the Government’s request for vacatur of the Order

filed December 29, 2008, should be filed by the Government no later than July 18, 2011; and it is

further

          ORDERED, that any response is to be filed no later than August 9, 2011.




June 21, 2011                                   /s/
                                                Gladys Kessler
                                                United States District Judge

Copies via ECF to all counsel of record